DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 and 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “574” (see figure 5).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “900” (see page 17 paragraph [00091]-[00092]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
uses the form and legal phraseology often used in patent claims, such as “said,” (see line 6).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
  The recitation in page 18 paragraph [00093] “FIG. 9 is a flowchart of a method according to an example implementation. At 1001, DS symbols are received” seems to be improper because it seems improperly constructed (see figure 9 and 10); it is suggested to be changed to “FIG. 10 is a flowchart of a method according to an example implementation. At 1001, DS symbols are received” (emphasis added)
Appropriate correction is required.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, the recitation in line 2 of claim 1 “downstream channel,” seems to be improper because the next limitation is the last limitation of the claim; it is suggested to be changed to “downstream channel, and”
Regarding claims 2-4, they are objected because they depend directly from claim 1 and claim 1 is objected.
Regarding claim 5, the recitation in line 6 of claim 5 “interference event,” seems to be improper because the next limitation is the last limitation of the claim; it is suggested to be changed to “interference event, and”
Regarding claims 6-8, they are objected because they depend directly from claim 5 and claim 5 is objected.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 are allowed if the above objections are overcome.
The following is an examiner's statement of reasons for allowance: claims 1-8 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, detecting an interference event on a downstream channel, determining a first phase gradient based on a symbol received at a first point in time prior to a starting point of the interference event, determining a second phase gradient based on a symbol received at a second point in time subsequent to an end point of the interference event, and determining a timing drift of the receiver between the first point in time and the second point in time based on the first phase gradient and the second phase gradient, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krishnan (US 20080118006 A1) discloses symbol synchronization using phase discontinuity for DVB-T systems in AWGN channels.
Yokoyama (US 20070165702 A1) discloses apparatus for measuring frequency error of CDMA signals.
Sommer (US 20040228390 A1) discloses method of frequency and phase offset estimation using least square method in a burst receiver.
Azenkot (US 6791995 B1) discloses multichannel, multimode DOCSIS headend receiver.
Popper (US 20020146081 A1) discloses precise frequency estimation of short data bursts.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636